 MONONGAHELA POWER COMPANY257MonongahelaPowerCompanyandInternationalBrotherhood of ElectricalWorkers,AFL-CIO.Case 6-CA-4703February 20, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon a chargefiledbytheInternationalBrotherhoodofElectricalWorkers,AFL-CIO,herein called the Union,the General Counsel for theNationalLabor Relations Board,by the ActingRegional Director for Region 6, issued a complaintdated August27, 1969,againstMonongahela PowerCompany, herein called the Respondent,allegingthat the Respondent did engage in and is engaginginunfair labor practices within the meaning ofSections 8(a)(5) and (1) and 2(6) and(7)of theNational Labor RelationsAct, asamended.Copiesof the charge, complaint,and notice of hearing wereduly served upon Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance,that on July 28,1969, the Union was duly certified by the Board astheexclusivebargainingrepresentativeofRespondent'semployeesintheunitfoundappropriate by the Board and that,since on orabout August7, 1969,theRespondent has refusedtobargainwith the Union as such exclusivebargaining representative,although the Union hasrequested it to do so.On September 9, 1969,theRespondent filed itsanswer,admitting in part and denying in part, theallegations of the complaint,and requesting that thecomplaint be dismissed.On May 20,1969, the General Counsel filed withtheBoard,amotion for summary judgment,requesting,inview of the admissions contained inRespondent's answer,and the Board's finding in therepresentationcase,'that the allegations of thecomplaint be found to be true and that the Boardmake findings of fact and conclusions of law inconformity with the allegations of the complaint. OnSeptember25, 1969,theBoard issued an ordertransferring proceeding to the Board and a notice toshow cause.On October 9, 1969, Respondent filed aresponse to the notice to show cause requesting thattheGeneralCounsel'smotionforsummaryjudgment be denied that the complaint herein bedismissed,or,alternatively,that the matter bescheduled for a full evidentiary hearing before aTrial Examiner.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.'Case 6-RC-4897Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Summary JudgmentOn January 16, 1969, the Union filed a petitionfor an election in the unit hereinafter defined. Ahearing was held on February 25 and 26 and March10 and 11, 1969. On June 20, 1969, a Decision andDirection of Election was issued by the Board inwhich the Board found, contrary to the contentionsof the Respondent, that the unit sought by theUnion was appropriate for the purposes of collectivebargaining.On July 17, 1969, a majority of the employees inthe unit described herein, by secret-ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated and selected theUnion as their representative for the purposes ofcollective bargaining with the Respondent. On July28,1969, the Regional Director for Region 6certifiedtheUnionastheexclusivecollective-bargaining representative of the employeesinsaidunit.By letter dated July 31, 1969, theUnion requested Respondent to meet and bargainconcerning the wages, hours, and working conditionsoftheemployeesintheappropriateunit.Respondent indicated by a letter on August 7, 1969,its refusal to recognize and bargain collectively withtheUnion. In its answer to the complaint in thisproceeding,Respondent admits the fact of theUnion's certification and that the Respondent hasrefused to bargain as alleged but it denies that theunit is appropriate for the purposes of collectivebargaining.In the absence of newly discovered or previouslyunavailable evidence,2 a respondent is not entitled torelitigate in an unfair labor proceeding issues whichwere or could have been raised in a relatedrepresentationproceeding.TheissueswhichRespondent seeks to have the Board reexamine inthe instant proceeding are identical to those whichtheBoard considered and disposed of in therepresentationproceeding.There is no allegationthat special circumstances exist that require theBoard to reexamine the determination which itmade in the representation proceeding. Inasmuch asRespondent has already fully litigated these issues inthe representation case, we find that it has notraised any issue which is properly triable in theunfair labor practice proceeding.in its response to thenotice toshow cause issued onSeptember 25,1969. the Respondent aversthat ithas newly discoveredevidence tendingto show thatthe transfers among personnel assigned to itsheadquartersand several divisions has increased during thefirst9 months of1969, and itargues thata full evidentiaryhearingbefore a Trial Examineris necessaryfor the Board to determinethe appropriatenessof the bargaining unit Insupport ofthis contention the Respondent has submitted to the Boardrecordsto show that employee transfers interdivisionand General Officeincreasedto 32duringthe first9 months of1969, as compared with 26such transfers during calendaryear 1968 At thesame time the Respondentconcedesthattemporaryinterchangeof employeeswithin its divisions181 NLRB No. 42 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll material issues thus having been either decidedby the Board or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.On the basis of the entire record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation and publicutilityengaged in the production, sale, anddistribution of electricity, throughout northernWestVirginia, one county and parts of five other countiesinOhio and parts of one county each in the StatesofMarylandandVirginia.During the past12-month period, the Employer's gross revenuederivedfrom its operations exceeded $250,000.During the same period, the Employer produced andsold electricity valued in excess of $1 million, whichelectricitywas distributed and transmitted frompoints within the state of origin to points within andoutside the State, of which electricity valued inexcess of $500,000 was distributed to points outsidethe state of origin. During the past 12-month period,theRespondent has purchased electricity, goods,supplies, and materials valued in excess of $500,000transmittedor shipped directly or Indirectly incommerce from States outside of West Virginia topoints within that State, for use in the Respondent'soperations.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe InternationalBrotherhoodofElectricalWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(6) and (7) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unitappropriate for collective-bargaining purposes withinduring the first 9 months of the currentyearhas decreasedfrom thecorrespondingperiodin1968Assuming the correctness of theRespondent'sallegationand supporting records, we deem the matteralleged to be insufficient to warrant relitigation of the issue concerning theappropriateness of the unit.As our priorDecision and Direction ofElection reflects,the minimal degree of interchange among the employeesassigned to the Respondent's generaloffices andseveral divisions was butone of several factors reliedon bythe Board in finding appropriate abargaining unit limited to the employees in its Panhandle Division.In viewof these other factors, and considering the insubstantial increase in thenumber of permanent transfers reliedon bythe Respondent,we find noissue of law or fact present to warrant a reexaminationof thepreviousfinding of an appropriate unitthe meaning of Section 9(b) of the Act:All employees employed by the Employer in itsPanhandle Division, including lead linemen, thelead electrician and crew leaders; but excludingestimators,powerplantemployees,localrepresentatives, casual employees, office clericalemployees, and guards, professional employeesand supervisors as defined in the Act.2.The certificationOn July 17, 1969, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union as theirrepresentativeforthepurposeofcollectivebargaining with Respondent and on July 28, 1969,theUnion was certified as the collective-bargainingrepresentative of the employees in said unit andcontinues to be such representative.B. The Request To Bargain and Respondent'sRefusalCommencingon orabout July 31, 1969, andcontinuing to date,theUnion hasrequested and isrequestingRespondent to bargaincollectivelywiththeUnion astheexclusivecollective-bargainingrepresentativeoftheemployeesintheabove-describedunit.SinceAugust 7,1969,andcontinuing todate,Respondent has refusedandcontinues to refuse to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above and that theUnion at all times since July 28, 1969, has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further findthatRespondent has since August 7, 1969, refused,and continues to refuse to bargain collectively withthe Union as the exclusive bargaining representativeof its employees in the appropriate unit. By suchrefusalRespondent has engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IN. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe Acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, and MONONGAHELA POWER COMPANY259commerce among the several States and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement. In orderto insure that the employees in the appropriate unitwillbeaccorded the services of their selectedbargaining agent for the period provided by law, weshallconstrue the initial year of certification asbeginning on the date the Respondent commences tobargain in good faith with the Union as therecognizedbargainingrepresentativeintheappropriate unit. SeeMar-Jac Poultry Company,Inc,136 NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 228, enfd. 328 F.2d600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.Monongahela Power Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(6) and (7) of the Act.3.The following unit is an appropriate unit forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees employed by the Employer in itsPanhandle Division, including lead linemen, thelead electrician and crew leaders; but excludingestimators,powerplantemployees,localrepresentatives, casual employees, office clericalemployees, and guards, professional employeesand supervisors as defined in the Act.4.Since July 28, 1969, the Union has been theexclusive representative of all the employees in theaforesaidappropriateunitforthepurposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing since on or about August 7, 1969,and at all times thereafter, to bargain collectivelywiththeUnionastheexclusivebargainingrepresentativeofalltheemployees in theappropriate unit, Respondent has engaged in and isengaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MonongahelaPowerCompany,Pittsburgh,Pennsylvania,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment,with the International Brotherhood ofElectricalWorkers,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees employed by the Employer in itsPanhandle Division,including lead linemen, thelead electrician and crew leaders;but excludingestimators,powerplantemployees,localrepresentatives,casual employees,office clericalemployees,and guards,professional employeesand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its place of business copies of theattached notice marked "Appendix."3Copies of saidnotice,on forms provided by the Regional DirectorforRegion 6, shall,after being duly signed by theRespondent'srepresentative,bepostedby theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced,or covered by any other material.'in the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted By Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify said Regional Director for Region 6, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theInternationalBrotherhoodofElectricalWorkers,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described belowWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named union as the exclusive representative of allour employeesin the bargainingunit described belowwith respect to rates of pay, wages, hours and othertermsand conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement.The bargainingunit is:All employees employed by the Employer in itsPanhandle Division, including lead linemen, the leadelectrician and crew leaders; but excluding estimators,power plant employees, local representatives, casualemployees, office clerical employees, and guards,professional employees and supervisors as defined inthe Act.DatedByMONONGAHELA POWERCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,1536 Federal Building,1000 LibertyAvenue, Pittsburgh,Pennsylvania15222,Telephone412-644-2977.